 4:17-cr-03004-JMG-CRZ Doc # 614 Filed: 06/09/21 Page 1 of 1 - Page ID # 2513




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                  4:17CR3004
      vs.
                                                                    ORDER
CAL McCOY,
                      Defendant.


      After a review of the record, the court finds the above-named defendant is
currently eligible for appointment of counsel pursuant to the Criminal Justice Act, 18
U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of Nebraska.

      Accordingly,

      IT IS ORDERED:
      1)        The Federal Public Defender for the District of Nebraska is appointed, and
                Jessica L. Milburn shall promptly enter an appearance as counsel for the
                above named defendant.
      2)        The Clerk shall provide a copy of this order to the Federal Public Defender
                for the District of Nebraska and to the appointed attorney.


June 9, 2021.
                                                   BY THE COURT:
                                                   s/Cheryl R. Zwart
                                                   United States Magistrate Judge
